DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 2 February 2022 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (Claims 13-16) and Group III (Claims 17-20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 February 2022.

Information Disclosure Statement
On Information Disclosure Statement dated 12 August 2020, U.S. Patent Application Publication #17 (20140180127) is incorrectly referenced as “Seward et al.” The proper name of patentee or applicant of the cited document should be “Meyer et al.” Examiner notes error but the IDS has been fully considered regardless.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first receive line” and “second receive line” (Claim 3) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The use of the term Pebex® in [0050], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 4 is objected to because of the following informalities: the claim recites a typo in Line 5, (“[…] is operatively connect on a second […]”), which should be amended to “[…] is operatively connected on a second […].” Appropriate correction is required.
Further regarding Claim 4, the claim recites “a signal from the first physiological sensor” and “a signal from the second physiological sensor,” where, while it is understood by the examiner that the signals originate from different physiological sensors and therefore must be different, in order to establish proper antecedent basis, the limitations should be amended to “a first signal from the first physiological sensor” and “a second signal from the second physiological sensor.” Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “an ultrasound scanning modality” (Line 4) appears to be a minor error in antecedent basis, as the limitation has previously been introduced in Claim 1. In order to overcome the objection, the limitation should be amended to “the ultrasound scanning modality.”  Appropriate correction is required.
	Claims 1, 2, 6, 8, 11, and 12 are objected to because of the following informalities: the use of the terms “programmable” (Claims 1, 11, 12) and “configurable” (Claims 2, 6, 8), which are not within the preferred verbiage of claim limitations and therefore should not be used when establishing claim limitations. A suggested correction for Claim 1 would be to have the limitation read “[…] a memory that is programmed to store […]” to communicate the same scope. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitations "the first receive channel" and “the second receive channel” in Lines 3 and 5, respectively. It is unclear whether applicant intends the first and second receive channels to be the same as the first and second receive lines, as established in Claim 3, or if the first and second receive channels are different elements entirely. There is insufficient antecedent basis for this limitation in the claim. For purposes of applying prior art, the first receive channel and second receive channel are interpreted as the same as the first receive line and second receive line, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (WO 2018064828), cited with paragraphs from the US Patent Application Publication (US 20190285746), which is cited on PTO-892.
Regarding Claim 1, Tan teaches an ultrasound imaging device, ([0030] “a conventional ultrasound machine 200”), comprising: 
a) an ultrasound transducer array having a plurality of transducer array elements ([0031] the ultrasound hardware 210 is […] capable of precise waveform timing and intricate waveform shaping for a plurality of transducer elements […]. […] the ultrasound system 200 used in conjunction with an ultrasound array.”); and 
b) an integrated circuit operatively connected to the ultrasound transducer array, ([0032] “the CPLD may implement an array of ultrasound transmit circuitry with the number of transmitting channels having a 1:1 correspondence with the number of transducer elements”), the integrated circuit including a memory that is programmable to store a transmit-receive sequence and operational codes, ([0033] “digitally-encoded waveform or driving signal” and [0043] “The transmit beamforming circuitry may include a programmable logic device (e.g., CPLD 302). The CPLD 302 digitally controls the delays and characteristic of transmit waveforms, and generates transmit waveforms from memory, which are functions of the transmit waveform.”), to optimize a sub-aperture of the ultrasound transducer array ([0052] “an exemplary driving system 500 where a plurality of driving circuits in transmit beamformer 502 (totaling 8 driving circuits) drives the transducer array 535 (including 128 channels or elements). The transducer array 535 may be split into 16 sub-apertures, each sub-aperture including 8 transducer elements/channels 530, 532, 534, 536, 538.”), to support an ultrasound scanning modality that is selected for the ultrasound imaging device, ([0043] “the transducer array 335 may include a multi-element linear, curved linear, phased linear, sector or wide view array.”), the sub-aperture having a subset of transducer array elements less than the plurality of transducer array elements ([0052] “The transducer array 535 may be split into 16 sub-apertures, each sub-aperture including 8 transducer elements/channels 530, 532, 534, 536, 538.”).
Regarding Claim 2, Tan teaches all limitations of Claim 1, as discussed above. Furthermore, Tan teaches wherein the ultrasound transducer array has 64 transducer array elements, ([0034] “The outputs of these eight channels are multiplexed to a transducer array, for example, of 64 […] transducer elements”), and the ultrasound imaging device comprises first, second, third, and fourth integrated circuits, ([0037] “D flip-flop 310, 312, 314, and 316”), each configurable by the memory, ([0043] “The transmit beamforming circuitry may include a programmable logic device (e.g., CPLD 302). The CPLD 302 digitally controls the delays and characteristic of transmit waveforms, and generates transmit waveforms from memory, which are functions of the transmit waveform”), to transmit on any one transducer array element of the 64 transducer array elements and receive on any one transducer array element of the 64 transducer array elements ([0037] “Each D flip-flop 310, 312, 314, 316 is configured to transmit a respective pulse 320, 322, 324 to a respective transducer element 330, 332, 334, 336 of a transducer array 335” and [0052] “The transducer array 535 may be split into 16 sub-apertures, each sub-aperture including 8 transducer elements/channels 530, 532, 534, 536, 538. Thus, firstly driving circuits in the transmit beamformer 502 is configured to drive the first 8-channel sub-aperture 530 (channels 1-8), and after the driving circuit 8 in the transmit beamformer 502 finished sending the pulse for channel 8, the 8-channel driving circuits are multiplexed to the second sub-aperture 532 (channels 9-16).”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2018064828), cited with paragraphs from the US Patent Application Publication (US 20190285746), which is cited on PTO-892 in view of Stigall et al. (US 20150305710), hereinafter referred to as Stigall ‘710.
Regarding Claim 3, Tan teaches all limitations of Claim 1, as discussed above. However, Tan does not explicitly teach wherein the ultrasound imaging device includes four or more integrated circuits operatively connected to the ultrasound transducer, wherein more than one integrated circuit is operatively connected on a first receive line to a first set of transducer array elements, more than one other integrated circuit is operatively connect on a second receive line to a second set of transducer array elements, and the first and second sets of transducer array elements are alternately arranged around a central transducer array of the ultrasound imaging device.
In an analogous ultrasonic imaging field of endeavor, Stigall ‘710 teaches an ultrasound imaging device, ([0023] “IVUS intravascular device 102”), wherein the ultrasound imaging device includes four or more integrated circuits, ([0026] “transducer control circuits 204” and Fig. 2, re-produced below), operatively connected to the ultrasound transducer, (as shown in Fig. 2 (210), re-produced below), wherein more than one integrated circuit is operatively connected on a first receive line to a first set of transducer array elements (as shown in Fig. 2, annotated and re-produced by examiner below), more than one other integrated circuit is operatively connect on a second receive line to a second set of transducer array elements, (as shown in Fig. 2, annotated and re-produced by examiner below), and the first and second sets of transducer array elements are alternately arranged around a central transducer array of the ultrasound imaging device (shown in Fig. 5, re-produced below).

    PNG
    media_image1.png
    478
    629
    media_image1.png
    Greyscale

Fig. 2 of Stigall ‘710

    PNG
    media_image2.png
    467
    375
    media_image2.png
    Greyscale

Fig. 5 of Stigall ‘710
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tan and Stigall ‘710 because not only does the operative connection simplify the interface within the imaging device, as taught by Stigall ‘710 in [0003], but the integrated circuit design also allows for the control over specific transducer elements at one time, therefore allowing a user to image a specific region adjacent to the ultrasound imaging device, if desired.
Regarding Claim 12, Tan teaches all limitations of Claim 1, as discussed above. However, Tan does not explicitly teach wherein the integrated circuit is programmable to be driven by different transmit voltages directed to the ultrasound transducer array.
In an analogous ultrasonic imaging field of endeavor, Stigall ‘710 teaches wherein the integrated circuit is programmable to be driven by different transmit voltages directed to the ultrasound transducer array ([0024] “the PIM 104 may also supply high- and low-voltage DC power to support operation of the circuitry in the scanner.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tan and Stigall ‘710 because the same amount of voltage may not be required for different ultrasound scanning modalities, thus improving efficiency and safety to the patient. Furthermore, the combination optimizes the device, by not requiring a voltage amount that it does not use, depending on the transducer arrays that require the voltage.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2018064828), cited with paragraphs from the US Patent Application Publication (US 20190285746), which is cited on PTO-892 and Stigall et al. (US 20150305710), referred to as Stigall ‘710, as applied to Claim 3 above, and further in view of Stigall (US 20150313479), hereafter referred to as Stigall ‘479.
Regarding Claim 4, the modified device of Tan teaches all limitations of Claim 3, as discussed above. However, the modified device of Tan does not explicitly teach a first physiological sensor operatively connected to a first integrated circuit that multiplexes a signal from the first physiological sensor onto the first receive channel, and a second physiological sensor operatively connected to a second integrated circuit that multiplexes a signal from the second physiological sensor onto the second receive channel.
In an analogous IVUS ultrasound field of endeavor, Stigall ‘479 teaches an ultrasound imaging device, ([0026] “the pressure-sensing catheter includes a separate IVUS array 189 for imaging the surrounding vessel.”), comprising a first physiological sensor ([0026] “pressure sensor 186”) operatively connected to a first integrated circuit, ([0024] “The sensors 186 […] are electrically connected to an application specific integrated circuit (ASIC) 190”), that multiplexes a signal from the first physiological sensor, ([0024] “ASIC 190 which can process analog signals from the sensor and transmit corresponding data signals to the proximal end of the catheter.”), onto the first receive channel, ([0030] “The conductors 168 may be coupled to the ASIC 190, the sensors 186”), and a second physiological sensor, ([0026] “pressure sensor 188”), operatively connected to a second integrated circuit, ([0024] “The sensors 188 […] are electrically connected to an application specific integrated circuit (ASIC) 190”), that multiplexes a signal, ([0024] “ASIC 190 which can process analog signals from the sensor and transmit corresponding data signals to the proximal end of the catheter.”), from the second physiological sensor onto the second receive channel ([0030] “The conductors 168 may be coupled to the ASIC 190, the sensors 188”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Stigall ‘479 because the combination allows a user to operate the imaging device while also evaluating physiological  aspects of the region, such as pressure, which may aid in diagnosis of the region, especially in instances of blockage or stenosis of a blood vessel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2018064828), cited with paragraphs from the US Patent Application Publication (US 20190285746), which is cited on PTO-892 and Stigall et al. (US 20150305710), referred to as Stigall ‘710, as applied to Claim 3 above, and further in view of Chiang et al. (US 20090112091).
Regarding Claim 5, the modified device of Tan teaches all limitations of Claim 3, as discussed above. Tan further teaches the integrated circuits connected to the first set of transducer array elements, or a first transducer array, are driven by a clock signal and the integrated circuits connected to the second set of transducer array elements, or a second transducer array, are driven by the clock signal ([0037] “each of the plurality of delay elements 310, for example D flip-flops, 312, 314, 316 is configured to receive a clock signal or clock period from a clock 306. The delays 310, 312, 314, 316 may be arranged in a cascaded configuration. Each D flip-flop 310, 312, 314, 316 is configured to transmit a respective pulse 320, 322, 324 to a respective transducer element 330, 332, 334, 336 of a transducer array 335.”).
However, the modified device of Tan does not explicitly teach the integrated circuits connected to the first set of transducer array elements, or a first transducer array, are driven by a first differential transmitter signal, the integrated circuits connected to the second set of transducer array elements, or a second transducer array, are driven by a second differential transmitter signal, and the first and second differential transmittal signals are different.
In an analogous ultrasound imaging field of endeavor, Chiang teaches an ultrasound imaging device, ([0105] “The scan head 12 includes a transducer section 15A and a handle section 15B.”), wherein the integrated circuits, ([0115] “beam forming circuits 26(1)-26(N)”), connected to the first set of transducer array elements, or a first transducer array, ([0115] “transducers 18(1)” and Fig. 5, re-produced below), are driven by a first differential transmitter signal, ([0115] “The time varying gain control circuitry (TGC) 25(1)-25(N) controls the level of the signals, and the beam forming circuitry 26(1)-26(N) performs dynamic focusing of the signals by introducing differential delays into each of the signals”), the integrated circuits, ([0115] “beam forming circuits 26(1)-26(N)”), connected to the second set of transducer array elements, or a second transducer array, ([0115] “transducers 18(N)” and Fig. 5 (18(2)), re-produced below), are driven by a second differential transmitter signal, ([0115] “The time varying gain control circuitry (TGC) 25(1)-25(N) controls the level of the signals, and the beam forming circuitry 26(1)-26(N) performs dynamic focusing of the signals by introducing differential delays into each of the signals”), and the first and second differential transmittal signals are different ([0120] “For each nominal scanning direction, the differential delay required for information received by a transducer element 18(k) in the array, relative to the first element 18(1), varies predominantly with k”).

    PNG
    media_image3.png
    581
    450
    media_image3.png
    Greyscale

Fig. 5 of Chiang
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Chiang because the combination allows the device to dynamically focus the reflected ultrasonic signals retuning from the region of interest being imaged, as taught by Chiang in the abstract. Dynamic focusing offers advantages such as an increased signal to noise ratio, rapid survey capability, and an optimized depth-of-field, which are beneficial in especially in intravascular ultrasonic imaging. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2018064828), cited with paragraphs from the US Patent Application Publication (US 20190285746), which is cited on PTO-892, in view of Minas et al. (WO 2018141949), cited with paragraphs from the US Patent Application Publication (US 20190388055), which is cited on PTO-892.
Regarding Claim 6, Tan teaches all limitations of Claim 6, as discussed above. However, Tan does not explicitly teach wherein the ultrasound transducer array includes eight integrated circuits, each integrated circuit being operatively connected to a dedicated receive channel, and the ultrasound imaging device is configurable to perform an ultrasound scanning modality that includes transmitting an ultrasound signal on one element of the ultrasound transducer array, and receiving ultrasound signals on eight elements of the ultrasound transducer array.
In an analogous ultrasound imaging field of endeavor, Minas teaches an ultrasound imaging device, ([0030] “intraluminal imaging device 102”), wherein the ultrasound transducer array includes eight integrated circuits, ([0060] “The imaging assembly 500 can include eight ASIC controllers 206B for controlling the ultrasound transducers”), each integrated circuit being operatively connected to a dedicated receive channel, ([0063] “The connection pads 520, 530 are in electrical communication with the transducers 212 and the controllers 206 via conductive traces formed in the substrates 514, 516” and Fig. 5, re-produced below), and the ultrasound imaging device is configurable to perform an ultrasound scanning modality, ([0001] “The present disclosure relates generally to array-based intraluminal imaging, such as phased array intravascular ultrasound (IVUS) imaging. In particular, a flexible structure using a plurality of electrical cables for an imaging assembly is described.”), that includes transmitting an ultrasound signal on one element of the ultrasound transducer array, ([0032] “the intraluminal imaging device 102 emits ultrasonic energy from a transducer array 124 included in a scanner assembly 110 mounted near a distal end of the catheter device.”), and receiving ultrasound signals on eight elements of the ultrasound transducer array ([0033] “the scanner assembly 110 includes: […] accepting amplified echo signals received from the selected transducer array element(s) via amplifiers included on the integrated circuit controller chip(s) 206 of the scanner assembly 110” and [0062] “each controller 206 […] receives signals to multiple transducers 212 via respective electrical wires 316.”).

    PNG
    media_image4.png
    586
    443
    media_image4.png
    Greyscale

Fig. 5 of Minas
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tan and Minas because the combination for the integrated circuits, or controllers 206, to select individual transducer elements for transmitting an ultrasound pulse and receiving the ultrasound echo signal as a pair, there is no requirement for a rotating mechanical element to scan the region of interest, thus the transducer array can be placed in direct contact with the blood and close to the vessel tissue with minimal risk of Bessel trauma, and the electrical interface of the device is simplified, as taught by Minas in [0003]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2018064828), cited with paragraphs from the US Patent Application Publication (US 20190285746), which is cited on PTO-892 in view of Saroha et al. (US 20190216426).
Regarding Claim 7, Tan teaches all limitations of Claim 1, as discussed above. Tan teaches wherein the ultrasound scanning modality is a side ultrasound scanning modality, ([0043] “the transducer array 335 may include a multi-element linear, curved linear, phased linear, sector or wide view array.”). However, Tan does not explicitly teach wherein the ultrasound scanning modality is a cylindrical ultrasound scanning modality or a forward looking 3D ultrasound scanning modality.
In an analogous ultrasound imaging field of endeavor, Saroha teaches an ultrasound imaging device, ([0057] “IVUS imaging device 102”), wherein the ultrasound scanning modality is a cylindrical ultrasound scanning modality ([0059] “the IVUS device 102 is described in the context of IVUS imaging”), or a forward looking 3D ultrasound scanning modality ([0059] “the IVUS device 102 can include any suitable type of […] forward looking IVUS (FL-IVUS) […] forward-looking ICE (FLICE)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tan and Saroha because the combination allows the device to capture a 360o ultrasound image via a cylindrical ultrasound scanning modality, a 180o ultrasound image via a side ultrasound scanning modality, or an image of a region directly in front of the device, via a forward looking 3D ultrasound scanning modality, depending on what type of region or what specifically the clinician is required to image. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2018064828), cited with paragraphs from the US Patent Application Publication (US 20190285746), which is cited on PTO-892 in view of Cao et al. (US 20190029645).
Regarding Claim 8, Tan teaches all limitations of Claim 1, as discussed above. However, Tan does not explicitly teach a low noise amplifier on the integrated circuit, wherein the low-noise amplifier is configurable to provide gain to ultrasonic signals received from the ultrasound transducer array, and the gain provided by the low-noise amplifier is variable to reduce power consumption of the integrated circuit.
In an analogous ultrasound field of endeavor, Cao teaches an ultrasound imaging device, ([0005] “a device for ultrasonic imaging”), comprising a low noise amplifier, ([0039] “low noise amplifier (LNA) 302”), on the integrated circuit, ([0039] “channel 300”), wherein the low-noise amplifier is configurable to provide gain to ultrasonic signals received from the ultrasound transducer array, ([0040] “the low noise amplifier should provide sufficient gain for the input useful signal to suppress the noise of the subsequent circuit”), and the gain provided by the low-noise amplifier is variable to reduce power consumption of the integrated circuit ([0042] “Through current reuse, the circuit achieves two times the transconductance of conventional circuits in the case of consuming the same current. In other words, the low noise amplifier with current reuse can reduce the power consumption by half of the circuit on the basis of the same noise performance as the conventional low noise amplifier. As the ultrasonic detector usually requires a large number of signal channels (such as 64 signal channels), each channel needs a low noise amplification circuit, so reducing half of the power consumption of the low noise amplifier circuit will significantly reduce the power consumption of the whole ultrasonic detector.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tan and Cao because decreasing the power consumption of the integrated circuit of the device allows the device to be integrated into a portable design, as taught by Cao in [0003], which provides significant advantage in permitting a user to move the device as necessary or desired.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2018064828), cited with paragraphs from the US Patent Application Publication (US 20190285746), which is cited on PTO-892, and Cao et al. (US 20190029645), as applied to Claim 8 above, and further in view of Ouzounov et al. (US 20170257175).
Regarding Claim 9, the modified system of Tan teaches all limitations of Claim 8, as discussed above. However, the modified system of Tan does not explicitly teach wherein the low-noise amplifier is operable to switch off when a receive window is not active to reduce power consumption on the integrated circuit.
In an analogous ultrasound field of endeavor, Ouzounov teaches an ultrasound imaging device, [0059] “Another use of devices of the present invention lies in the field of endocavity ultrasound imaging, in particular intravascular ultrasound (IVUS), where catheters with a miniaturized ultrasound transducer array are used to image the inner walls of blood vessels.”), wherein the low-noise amplifier, ([0036] “a (low-noise) amplifier input stage 250”), is operable to switch off when a receive window is not active to reduce power consumption on the integrated circuit ([0036] “The transceiver of FIG. 10 also includes an ultra-low-power wake-up detector that can sense the channel in idle mode. This allows for switching off the power-consuming main receiver block. When communication is detected in the channel, the main receiver block is switched on to start receiving the data” and Fig. 10, re-produced below).

    PNG
    media_image5.png
    336
    445
    media_image5.png
    Greyscale

Fig. 10 of Ouzounov
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ouzounov because the combination minimizes energy consumption, as taught by Ouzounov in [0045], which offers an advantage over other, less-desirable high-energy consumption devices.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2018064828), cited with paragraphs from the US Patent Application Publication (US 20190285746), which is cited on PTO-892, in view of Gazdzinski (US 20010051766).
Regarding Claim 10, Tan teaches all limitations of Claim 1, as discussed above. However, Tan does not explicitly teach an error checking circuit on the integrated circuit, the error checking circuit using differential signaling to generate a cyclic redundancy check signal enabling the integrated circuit to report errors in the transmit-receive sequences and operational codes by pulling up or down a DC bias voltage on each of two differential signal wires enabling a 4-bit digital error output.
In an analogous ultrasonic imaging field of endeavor, Gazdzinski teaches an ultrasound imaging device, (Claim 1 “A probe […] comprising: at least one ultrasonic sensor which collects data”), comprising an error checking circuit on the integrated circuit, the error checking circuit using differential signaling to generate a cyclic redundancy check signal, ([0210] “On-probe/off-probe communications may further be enhanced through improved execution of cyclic redundancy code (CRC) calculations for use in error detection.”), enabling the integrated circuit to report errors in the transmit-receive sequences and operational codes by pulling up or down a DC bias voltage on each of two differential signal wires enabling a 4-bit digital error output (where is it understood by one of ordinary skill in the art that a cyclic redundancy check (CRC) is an error-detecting code working with an integrated circuit to detect accidental changes to raw data and can be used for error correction, see “An Algorithm for Error Correcting Cyclic Redundance Checks.” It is further understood in the art that a CRC may be utilized in order to create a 4-bit digital error output, see Engdahl (“Fast Parallel CRC Implementation in Software”)).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tan and Gazdzinski because the combination offers a solution to detecting errors that occur in digital transmission and the simplicity of the CRC allows it to fit any type of operating system. By utilizing the CRC to pull up or down a DC bias voltage, this allows the device to monitor the transmit-receive sequences and operational codes powering the transducer arrays and to adapt to specific power requirements as needed. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (WO 2018064828), cited with paragraphs from the US Patent Application Publication (US 20190285746), which is cited on PTO-892, in view of Lundberg et al. (US 20100130855).
Regarding Claim 11, Tan teaches all limitations of Claim 1, as discussed above. However, Tan does not explicitly teach wherein the integrated circuit is programmable with different transmit-receive sequences to increase or decrease the size of a cylindrical array sub-aperture to optimize imaging parameters.
In an analogous ultrasound imaging field of endeavor, Lundberg teaches an ultrasound imaging device, ([0019] “transducer array 111”), wherein the integrated circuit ([0020] “Controller 121 may comprise one or more processors, such as a […] application specific integrated circuit (ASIC)”), is programmable with different transmit-receive sequences to increase or decrease the size of a cylindrical array, ([0019] “Transducer array 111 may comprise various transducer array configurations”), sub-aperture to optimize imaging parameters ([0020] “Controller 121 of embodiments, operable under control of an instruction set, generates the transmit ray sequence and ray parameters (e.g., […] beam width, etc.) for providing active optimized spatio-temporal sampling (AOSTS) insonification of a volume in conjunction with transmit beamformer 114 and transmit/receive circuitry 112” and [0008] “multi-beam sampling parameters, such as the number of rays that are used, the spacing between the rays that are used, the width of the rays that are used, the sequence of the rays that are used, the angle of the rays that are used, etc,” where it is interpreted that the ray sequence and ray parameters of Lundberg would result in an increase or decrease in the size of the array, depending on how large or small the parameters required are).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tan and Lundberg because the combination not only saves power by requiring only the necessary elements of the transducer array to be powered by the transmit-receive sequences, but also to optimize the imaging procedure in only imaging what is strictly required by the region of interest, as taught by Lundberg in the abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793       

/Oommen Jacob/Primary Examiner, Art Unit 3793